         Case 1:20-cv-01237-NBF Document 16 Filed 04/01/21 Page 1 of 2




          In the United States Court of Federal Claims
                                        No. 20-1237C
                                    (Filed: April 1, 2021)

                                            )
 TEJA RAVI,                                 )
                                            )
                       Plaintiff,           )
                                            )
 v.                                         )
                                            )
 THE UNITED STATES,                         )
                                            )
                       Defendant.           )
                                            )

                        SUPPLEMENTAL BRIEFING ORDER

       The court is in receipt of the parties’ March 31, 2021 joint status report, ECF No.
15, proposing a schedule for supplemental briefing as directed by the court’s March 18,
2021 order, ECF No. 14. The court ADOPTS the parties’ proposal and ORDERS that
the parties submit supplemental briefing in accordance with the court’s March 18, 2021
order and the following schedule:

       May 26, 2021                 Plaintiff shall file his supplemental brief and
                                    supporting materials regarding his standing to sue
                                    under the Reciprocity Act, 28 U.S.C. § 2502.

       June 25, 2021                Defendant shall file its response to plaintiff’s
                                    supplemental brief and its supplemental brief to its
                                    motion to dismiss, or in the alternative, a motion for
                                    summary judgment.

       August 6, 2021               Plaintiff shall file his reply in support of his
                                    supplemental brief and his response to defendant’s
                                    supplemental brief to its motion to dismiss, or in the
                                    alternative, a motion for summary judgment.

       August 20, 2021              Defendant shall file its reply in support of its
                                    supplemental brief to its motion to dismiss, or in the
                                    alternative, a motion for summary judgment.
        Case 1:20-cv-01237-NBF Document 16 Filed 04/01/21 Page 2 of 2




      Rules 5.4 and 5.5 of the Rules of the United States Court of Federal Claims shall
govern all formatting and page requirements.

      IT IS SO ORDERED.



                                                         s/Nancy B. Firestone
                                                         NANCY B. FIRESTONE
                                                         Senior Judge




                                            2
